Title: To Alexander Hamilton from James McHenry, 11 October 1798
From: McHenry, James
To: Hamilton, Alexander



War Department11th October 1798
Dr Sir

As it may be attended with very great inconvenience to add any new buildings this season to the Barracks on Governors Island, or to add new ones on Bedlows, or Oyster Islands, to accomodate the men at present on two of these Islands, I submit to your decision, whether it would not be best, after retaining such a number of the troops as can be comfortably wintered at Governors Island, to remove the others to the Garrison at West Point where they can be accommodated, and may be in a situation to receive instructions and from whence they can be easily drawn at any time.
We shall then have the whole of next year before us to determine respecting the necessary permanent garrisons for the Islands, and, consequently, the necessary barracks required to be erected.
I am D Sir, your most obed Hle Serv

James McHenry
Majr. Genl. A. Hamilton

